Citation Nr: 0820550	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  05-02 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to an effective date earlier than February 
11, 2004, for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1969 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In June 2006, the Board remanded the case 
for additional development.

The decision below addresses the veteran's increased rating 
claim regarding bilateral hearing loss.  The issue of the 
effective date for the award of service connection for 
tinnitus is addressed in the remand that follows the Board's 
decision.


FINDING OF FACT

Audiological evaluation reflects that the veteran's service-
connected bilateral hearing loss has been manifested by no 
worse than level IV hearing impairment in the right ear and 
level I hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

During the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision 
regarding the general notice requirements for increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The Board finds that a June 2006 notice letter 
satisfies those requirements.  The veteran was notified to 
submit evidence showing that his service-connected bilateral 
hearing loss had increased in severity.  He was told that the 
evidence submitted could be in the form of a doctor's 
statement that contained physical and clinical findings.  The 
evidence could also be in the form of lay evidence, including 
statements from individuals who were able to describe the 
disability from their own knowledge and personal observation.  
Additionally, the letters informed the veteran that he could 
submit his own statement describing the frequency and 
severity of symptoms if he did not have recent evidence.

The June 2006 letter also set forth how VA determines 
disability ratings.  The veteran was informed that depending 
on the disability involved, VA will assign a rating from zero 
percent to 100 percent.  He was told that VA uses a schedule 
for evaluating disabilities.  Furthermore, in determining the 
disability rating, the letter stated that VA considers the 
nature and symptoms of the condition, the severity of the 
symptoms, and the impact of the condition and symptoms on 
employment.

The Board also finds that the June 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  

The Board notes that through the June 2006 notice letter, the 
veteran was provided with general information regarding the 
criteria for assigning effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the veteran's claim, the claim was properly re-
adjudicated in September 2007, which followed the June 2006 
notice letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).  Consequently, in light of the adequate notice 
in accordance with the VCAA as described above, a remand of 
the bilateral hearing loss issue for further notification is 
not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
increased rating claim.  The veteran's service medical 
records have been obtained and associated with the claims 
file.  The veteran submitted several private audiological 
reports on his own behalf.  Additionally, in March 2005 and 
September 2007, the veteran was provided VA examinations in 
connection with his claim, the reports of which are of 
record.  In a June 2006 statement, the veteran identified 
several private medical providers to whom he went for hearing 
testing.  The veteran was requested to submit separate 
releases and provide more information in order for the 
Appeals Management Center (AMC) to make reasonable efforts to 
obtain potentially relevant evidence.  The veteran did not 
submit the requested information.  In September 2007, he 
stated that he had no other information or evidence to submit 
in support of his claim.  Thus, VA has properly assisted the 
veteran in obtaining any relevant evidence to the extent 
required under 38 C.F.R. § 3.159(c)(1).

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The Court has held that consideration 
of the appropriateness of a staged rating is required.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The veteran's service-connected bilateral hearing loss has 
been evaluated as noncompensably (zero percent) disabling.  
He filed his claim for an increased rating in February 2004.  
The assigned evaluation for hearing loss is determined by 
mechanically applying the rating criteria to certified test 
results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under the applicable criteria, ratings for hearing 
loss are determined in accordance with the findings obtained 
on audiometric examinations.  Evaluations of hearing 
impairment range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests (Maryland 
CNC), together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  The rating criteria 
establish eleven auditory acuity levels designated from I to 
XI.  As set forth in the regulations, Tables VI, VIa, and VII 
are used to calculate the rating to be assigned.  See 
38 C.F.R. § 4.85 (Diagnostic Code 6100) (2007).

Additionally, the regulations allow for evaluating 
exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a) (2007).  When the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2007).

A review of the medical evidence associated with the file 
since one year prior to the filing of the claim reveals that 
the veteran underwent VA audiological examination in 
connection with the claim in March 2004.  At that time, the 
examiner stated that he was unable to obtain valid pure tone 
thresholds during the examination.  The veteran was 
rescheduled for a March 2005 examination.  Those examination 
results documented a puretone threshold average of 51.25 for 
the right ear and 53.75 for the left ear.  The Maryland CNC 
speech recognition score was 96 percent for the right ear and 
96 percent for the left ear.  Based on those results with the 
utilization of Table VI, the veteran had level I hearing 
impairment in both ears.  Applying the results to Table VII, 
a noncompensable disability rating was warranted for 
bilateral hearing loss based on the March 2005 VA 
examination.  Therefore, the assigned zero percent rating was 
appropriate and a higher rating was not warranted during that 
time period of the claim.  See 38 C.F.R. § 4.85 (Diagnostic 
Code 6100).

Pursuant to the Board's remand, the veteran was scheduled for 
another VA audiological examination in January 2007.  
However, because valid reliable test data could not be 
obtained at that time, he underwent VA examination in 
September 2007.  At that time, the puretone threshold average 
was 60 for the right ear and 53.75 once again for the left 
ear.  The Maryland CNC speech recognition score was 96 
percent for the right ear and 92 percent for the left ear.  
Based on those results with the utilization of Table VI, the 
veteran had level II hearing impairment in the right ear and 
level I hearing impairment in the left ear.  Applying the 
results to Table VII, a noncompensable disability rating was 
warranted.

The Board notes that 38 C.F.R. § 4.86(a) applies to the 
September 2007 examination results because the puretone 
threshold at each of the four specified frequencies was 55 
decibels or more for the right ear.  Accordingly, Table VIa 
may be applied for the right ear if it results in a higher 
numeral.  Under Table VIa, hearing impairment in the right 
ear was at level IV based on a puretone threshold average of 
60.  Even when using this higher numeric designation for the 
right ear, a compensable rating was nevertheless still not 
warranted with the application of Table VII.  Consequently, a 
noncompensable rating is appropriate and a compensable rating 
was not warranted during any time period of the claim.

The Board notes that three other private audiological reports 
have been associated with the claims file since the veteran 
filed his claim.  They include an October 2004 report from 
Harper Hospital, a December 2004 report from the Deaf, 
Hearing, and Sign Language Center, and a July 2005 report 
from HearUSA.  In all three reports, however, there is no 
indication that the audiologist utilized the Maryland CNC 
Test that is required for a valid audiological examination.  
Consequently, those three reports are invalid for VA rating 
purposes.

Despite the objective VA examination results, the veteran 
generally contends that a higher schedular rating is 
warranted based on the functional effects of his hearing 
loss.  The veteran stated that he has difficulty hearing and 
understanding every day sounds, such as conversations, the 
television, and the telephone.  He also uses hearing aids.  
In June 2006 statements, the veteran's friend and daughter 
related similar effects of the veteran's hearing loss.

The Board finds that the regulations specifically set forth 
the manner in which a veteran's hearing impairment is 
evaluated on a schedular basis.  Sections 4.85 and 4.86 
detail the specific criteria for disability ratings as 
described above.  The percentage ratings represent as far as 
can practicably be determined the average impairment in 
earning capacity resulting from hearing loss in civil 
occupations.  38 C.F.R. § 4.1.  VA has determined that the 
audiometric and speech discrimination testing is the 
appropriate method for evaluating hearing impairment.  See 
64 Fed. Reg. 25,202-210 (May 11, 1999); 52 Fed. Reg. 44,117-
122 (Nov. 18, 1987).

As noted above, the Court has held that the disability rating 
for hearing loss is determined by a mechanical application of 
the rating schedule.  Lendenmann, 3 Vet. App. at 349.  
Additionally, the Court has held that VA's audiometric 
testing methods are valid.  See Martinak v. Nicholson, 
21 Vet. App. 447, 453-54 (2007).  Thus, the veteran's 
contentions amount to a call for an evaluation of his hearing 
loss under alternative criteria.  However, the Board is bound 
by the regulations and must evaluate the veteran's disability 
as set forth therein.  Therefore, because the objective 
medical evidence demonstrates that a noncompensable rating is 
appropriate, a higher schedular rating is not warranted for 
bilateral hearing loss at any time during the claims process.

Additionally, there is no showing that the veteran's 
bilateral hearing loss reflects so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2007).  The evidence indicates that the 
veteran has trouble hearing conversation or when using the 
television or telephone.  Such effects do not take the 
veteran's case outside the norm.  There is no evidence 
showing that the disability results in marked interference 
with employment (i.e., beyond that contemplated in the 
evaluation assigned), or frequent periods of hospitalization, 
or evidence showing that the disability otherwise renders 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for a compensable rating for bilateral hearing loss must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim for an increase, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

A compensable rating for bilateral hearing loss is denied.


REMAND

By a May 2005 rating decision, the RO granted service 
connection for tinnitus and assigned an effective date of 
March 17, 2005.  In the June 2006 remand, the Board 
interpreted an August 2005 statement from the veteran as a 
notice of disagreement (NOD) to the assigned effective date.  
As part of the remand instructions, the Board requested that 
a statement of the case (SOC) be issued in accordance with 
38 C.F.R. § 19.26 (2007).  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).

While the case was in remand status, the AMC issued an April 
2007 decision, wherein the veteran was assigned an earlier 
effective date of February 11, 2004, for the award of service 
connection for tinnitus.  In the rating decision, the AMC 
indicated that the granting of the earlier effective date 
constituted a full resolution of the veteran's appeal.  A SOC 
was never issued.  However, in his NOD, the veteran stated 
that he should be compensated from the very beginning and 
that it was not fair, because the ringing in his ears had 
been there all the time.  The veteran's statement in the NOD 
suggests that he contends that the effective date should be 
even earlier than the currently assigned date of February 11, 
2004.

There is no indication that the veteran has withdrawn his NOD 
and it is assumed that he is requesting the maximum potential 
benefit.  Therefore, the issuance of a SOC is still required 
and the Board must again remand the issue for such an action.  
See Manlincon, 12 Vet. App. at 240-41; see also Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (holding that the veteran, 
as a matter of law, has a right to compliance with remand 
instructions and VA has a concomitant duty to ensure 
compliance with the terms of the remand).

Accordingly, this issue is REMANDED for the following action:

Prepare a SOC in accordance with 
38 C.F.R. § 19.29 regarding the issue of 
entitlement to an effective date earlier 
than February 11, 2004, for the award of 
service connection for tinnitus (unless 
the matter is resolved by granting the 
full benefit sought or by the veteran's 
withdrawal of the NOD).  If, and only if, 
the veteran files a timely substantive 
appeal should the issue be returned to 
the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


